856 F.2d 188Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry C. WARTH, Petitioner-Appellant,v.WARDEN, WEST VIRGINIA STATE PENITENTIARY, Respondent-Appellee.
No. 88-6611.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided Aug. 18, 1988.

Henry C. Warth, appellant pro se.
Mary Rich Maloy, Office of Attorney General of West Virginia, for appellee.
Before DONALD RUSSELL, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry C. Warth seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Warth v. Warden, C/A No. 86-126-E (N.D.W.Va. Mar. 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.